Title: Abigail Adams Smith to Abigail Adams, 15 and 22 June 1788
From: Smith, Abigail Adams
To: Adams, Abigail


        
          New-York, June 15th, 1788.
        
        We are anxiously expecting, by the arrival of every post, to hear of your safety and health. I begin to be very impatient to hear of an event in which I am so much interested. I fear that you have been detained in England longer than you expected, perhaps, by the receipt of the letters Col. Smith forwarded from Bath to my father. Mr. Jay was very much surprised that the gentlemen to whom he entrusted them, should have been so very deficient in punctuality as to keep them so long after his arrival. * * *
        We are treated, here, with great politeness, civility, and friendship. We were invited to dine with the Governor, which was a very particular favour. He nor his family either visit, or are visited by, any families, either in public or private life, of this place. He sees no company, and is not much beloved or respected. His conduct in many respects is censured, perhaps unjustly; he is particular, perhaps, in others. That he is a man of no decided character, no one who sees him will say. To me he appears one whose conduct and motives of action are not to be seen through upon a slight examination. The part he has taken upon the subject of the new Constitution is much condemned. What are his motives, I do not pretend to judge; but I do not believe that he acts or thinks without some important motives. Mrs. Clinton is not a showy, but a kind, friendly woman. She has five daughters, and one son; the second daughter is about fourteen years old, and as smart and sensible a girl as I ever knew—a zealous politician, and a high anti-Federalist. The Governor does not conceal his sentiments, but I have not heard that he has given any reasons for them. His family are all politicians. He set off, yesterday, for the Convention.
        General and Mrs. Knox have been very polite and attentive to us. Mrs. Knox is much altered from the character she used to have. She is neat in her dress, attentive to her family, and very fond of her children. But her size is enormous; I am frightened when I look at her; I verily believe that her waist is as large as three of yours, at least.
        Sir John Temple has taken upon himself very singular airs respecting us. It has been his constant custom to visit every stranger who came to town, upon his arrival. Lady Temple called upon me, at a very late day after we arrived; but Sir J. has not visited Col. Smith, and says to others, that he does not know in what manner to behave to Col. Smith, because he does not know how he took leave—whether it was a gracious reception that he met with.
        I returned Lady Temple’s visit by a card, without asking for her, which she complains of. I respect Lady Temple, and as it is probable we shall often meet at a third place, I wished to be upon civil terms with her—particularly as she has often expressed a regard for me since she has been here. * * * * Nor will I exchange visits with any lady, where my husband is not received with equal attention.
        I hear that my father is chosen a delegate for Congress the next year. I hope he will accept, for, independent of my wish that he should not retire from public business, I think his presence in Congress would do a great deal towards reforming the wrong sentiments and opinions that many are biased by. Both precept and example are wanting here; and his sentiments in politics are more respected than many other persons. It is said he must come and be President the next year. It is, in some degree, his duty to attend the calls of his State, when he will be so serviceable to the cause of the whole.
        Every body is looking forward to the establishment of the new Constitution, with great expectations of receiving advantage from it. To me, I confess, the consequences are problematical; and should any one or more States continue to oppose it, and refuse to adopt it, melancholy will be the scenes which ensue, I fear.
        The more one sees of the world, and of the business of life, of the less importance do we think them. There are very few who have not personal aggrandizement in view; and there are so many little causes intermingled with the really important, that I begin to think that disinterestedness is a word not to be found in the modern vocabulary.
        June 22.
        This morning I was made very happy by the receipt of a letter from Mr. Smith, informing us of your safe arrival. I hope, by the next post, to hear particularly, from either my father or yourself. Mr. Smith mentions that you have a lame hand; I hope it is not a serious matter. I am impatient to know more particularly respecting your and my father’s health, and minutely respecting your passage. I fear your patience was almost exhausted by Capt. Callihan’s delays.
        We flatter ourselves with the hope of seeing my father and yourself here in the autumn; be so good as to inform me whether you propose coming.
        
        Bunyan arrived last week, and we expect to get settled in our house at Jamaica next week. I was upon a visit to Col. Smith’s family the last week, and returned to town last night. I left your grandson in the care of his grandmamma. He has grown surprisingly, but does not yet go alone; he has not courage enough, and is too wild to venture himself. I endeavour to make him recollect his grandpapa and mamma, and he seems to remember your goodness to him.
        Col. Smith desires me to present his duty, and affectionate congratulation upon your safe arrival. He will write soon himself.
        I am, with sincere affection, / Your dutiful daughter,
        A. Smith.
      